 1                                                                   The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   STATE OF WASHINGTON, et al.                       NO. 2:18-cv-01115-RSL

10                          Plaintiffs,                DECLARATION OF JENNIFER D.
                                                       WILLIAMS IN SUPPORT OF PLAINTIFF
11          v.                                         STATES’ MOTION FOR SUMMARY
                                                       JUDGEMENT
12   UNITED STATES DEPARTMENT OF
     STATE, et al.,
13
                            Defendants.
14

15          I, Jennifer D. Williams, declare as follows:

16          1.      I am over the age of 18 and have personal knowledge of all the facts stated herein.

17          2.      I am a Paralegal with the Washington State Attorney General’s Office, which

18   represents the State of Washington in this matter.

19          3.      I was responsible for coordinating a review by attorneys in our office of the

20   Federal Defendants’ Supplemental Filing of Materials (Dkt. # 158) (“Supplemental Record”). I

21   also reviewed parts of the record. We used document review software and a tagging system to

22   analyze the record, and applied search terms to identify potentially relevant documents.

23          4.      Based on the results of our review, the Supplemental Record comprises the

24

       DECLARATION OF JENNIFER D.                          1             ATTORNEY GENERAL OF WASHINGTON
                                                                              800 Fifth Avenue. Suite 2000
       WILLIAMS                                                                 Seattle, WA 98104-3188
       2:18-cv-01115-RSL                                                             (206) 464-7744
 1   following documents, which are labeled with Bates numbers DOSWASHINGTONSUP00001–

 2   4933:

 3               1)   Settlement Agreement in the matter of Defense Distributed, et al. v. U.S.
                      Dep’t of State, et al., Case No. 15-cv-372-RP (W.D. Tex.)
 4                    (DOSWASHINGTONSUP00001–00008);

 5               2)   A copy of the Directorate of Defense Trade Controls website,
                      www.pmddtc.state.gov, including its “Temporary Modification of
 6                    Category I of the United States Munitions List dated July 27, 2018
                      (DOSWASHINGTONSUP00009–00021);
 7
                 3)   A letter from the Acting Deputy Assistant Secretary for the Directorate of
 8                    Defense Trade Controls to Cody R. Wilson, Defense Distributed, and
                      Second Amendment Foundation, Inc. dated July 27, 2018
 9                    (DOSWASHINGTONSUP00022–00023);

10               4)   Memorandum of Points and Authorities in Support of Plaintiffs’ Motion
                      for Preliminary Injunction and Appendix thereto in the matter of Defense
11                    Distributed, et al. v. U.S. Dep’t of State, et al., Case No. 15-cv-372-RP
                      (W.D. Tex.) (DOSWASHINGTONSUP00024–00396);
12
                 5)   Defendants’ Opposition to Plaintiffs’ Motion for a Preliminary Injunction
13                    in the matter of Defense Distributed, et al. v. U.S. Dep’t of State, et al.,
                      Case No. 15-cv-372-RP (W.D. Tex.) (DOSWASHINGTONSUP00397–
14                    00437);

15               6)   Declaration of Lisa V. Aguirre and exhibits thereto in the matter of
                      Defense Distributed, et al. v. U.S. Dep’t of State, et al., Case No. 15-cv-
16                    372-RP (W.D. Tex.) (DOSWASHINGTONSUP00438–00507);

17               7)   Memorandum of Points and Authorities in Reply to Defendants’
                      Opposition to Plaintiffs’ Motion for Preliminary Injunction and exhibits
18                    thereto in the matter of Defense Distributed, et al. v. U.S. Dep’t of State, et
                      al., Case No. 15-cv-372-RP (W.D. Tex.)
19                    (DOSWASHINGTONSUP00508–00540);

20               8)   Order denying motion for a preliminary injunction in the matter of
                      Defense Distributed, et al. v. U.S. Dep’t of State, et al., Case No. 15-cv-
21                    372-RP (W.D. Tex.) (DOSWASHINGTONSUP00541–00565);

22               9)   Letter from Directorate of Defense Trade Controls regarding commodity
                      jurisdiction determinations for ten items dated June 4, 2015
23                    (DOSWASHINGTONSUP00566–00567);

24

      DECLARATION OF JENNIFER D.                     2                ATTORNEY GENERAL OF WASHINGTON
                                                                           800 Fifth Avenue. Suite 2000
      WILLIAMS                                                               Seattle, WA 98104-3188
      2:18-cv-01115-RSL                                                           (206) 464-7744
 1             10) Letter from Directorate of Defense Trade Controls regarding commodity
                   jurisdiction determinations for four items dated April 13, 2015
 2                 (DOSWASHINGTONSUP00568–00569);

 3             11) Brief for the Appellants and Addendum thereto, Appellants’ Record
                   Excerpts, and letters from Fifth Circuit Clerk in the matter of Defense
 4                 Distributed, et al. v. U.S. Dep’t of State, et al., Case No. 15-50759 (5th
                   Cir.) (DOSWASHINGTONSUP00570–00792);
 5
               12) Amici curiae briefs in support of Plaintiffs–Appellants and letters from
 6                 Fifth Circuit Clerk in the matter of Defense Distributed, et al. v. U.S.
                   Dep’t of State, et al., Case No. 15-50759 (5th Cir.)
 7                 (DOSWASHINGTONSUP00793–00986);

 8             13) Brief for Federal Appellees and Addendum thereto, and letter from the
                   Fifth Circuit Clerk in the matter of Defense Distributed, et al. v. U.S.
 9                 Dep’t of State, et al., Case No. 15-50759 (5th Cir.)
                   (DOSWASHINGTONSUP00987–01050);
10
               14) Amicus curiae brief in support of Defendants–Appellees and letter from
11                 Fifth Circuit Clerk in the matter of Defense Distributed, et al. v. U.S.
                   Dep’t of State, et al., Case No. 15-50759 (5th Cir.)
12                 (DOSWASHINGTONSUP01051–01099);

13             15) Reply Brief for the Appellants and letter from Fifth Circuit Clerk in the
                   matter of Defense Distributed, et al. v. U.S. Dep’t of State, et al., Case No.
14                 15-50759 (5th Cir.) (DOSWASHINGTONSUP01100–01152);

15             16) Opinion and dissent in the matter of Defense Distributed, et al. v. U.S.
                   Dep’t of State, et al., Case No. 15-50759 (5th Cir.)
16                 (DOSWASHINGTONSUP01153–01194);

17             17) Appellants’ Petition for Rehearing En Banc and Appendix thereto in the
                   matter of Defense Distributed, et al. v. U.S. Dep’t of State, et al., Case No.
18                 15-50759 (5th Cir.) (DOSWASHINGTONSUP01195–01268);

19             18) Opposition to Petition for Rehearing En Banc in the matter of Defense
                   Distributed, et al. v. U.S. Dep’t of State, et al., Case No. 15-50759 (5th
20                 Cir.) (DOSWASHINGTONSUP01269–01292);

21             19) Order denying petition for rehearing en banc and dissent in the matter of
                   Defense Distributed, et al. v. U.S. Dep’t of State, et al., Case No. 15-
22                 50759 (5th Cir.) (DOSWASHINGTONSUP01293–01298);

23             20) Petition for a Writ of Certiorari and Appendices thereto in the matter of
                   Defense Distributed, et al. v. U.S. Dep’t of State, et al., Case No. 17-190
24

     DECLARATION OF JENNIFER D.                    3               ATTORNEY GENERAL OF WASHINGTON
                                                                        800 Fifth Avenue. Suite 2000
     WILLIAMS                                                             Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                                         (206) 464-7744
 1                     (U.S.) (DOSWASHINGTONSUP01299-01466);

 2               21) Brief for the Respondents in Opposition in the matter of Defense
                      Distributed, et al. v. U.S. Dep't of State, et al., Case No. 17-190 (U.S.)
 3                    (DOS WASHINGTONSUP01467-01494);

 4               22) Department of State proposed rule published in Federal Register May 24,
                      2018 (DOSWASHINGTONSUP01495-01502);
 5
                 23) Department of Commerce proposed rule published in Federal Register
 6                   May 24, 2018 (DOSWASHINGTONSUP01503-01532);

 7               24) Defendants' Motion to Dismiss Second Amended Complaint and Exhibit
                      A thereto in the matter of Defense Distributed, et al. v. U.S. Dep't of State,
 8                    et al., Case No. 15-cv-372-RP (W.D. Tex.)
                      (DOSWASHINGTONSUP01533-01565);
 9
                 25) Approximately 3191 comments on the May 24, 2018 Department of State
10                    proposed rule (DOSWASHINGTONSUP01566-04933). Our office
                      conducted searches on this Bates range for the terms "31)" or "3-1),"
11                    which returned a total of 386 hits. Each of these documents is a comment
                      that opposes the proposed rule.
12
       I declare under penalty of perjury that the foregoing is true and correct.
13
         DATED this 15th day of February, 2019.
14

15

16                                              JENNIFER D. WILLIAMS

17

18

19

20

21

22

23

24

     DECLARATION OF JENNIFER D.                       4                ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue. Suite 2000
     WILLIAMS                                                                 Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                                             (206)464-7744
